IN THE COURT OF APPEALS OF TENNESSEE
          MIDDLE SECTION AT NASHVILLE

AMANDA LINN CASHION,             )                        FILED
                                 )
      Plaintiff/Appellant,       )                           April 11, 1997
                                 )
                                                          Cecil W. Crowson
                                 )                       Appellate Court Clerk
VS.                              )
                                 )            Davidson Chancery
                                 )            No. 94-3739-II
EVELYN C. ROBERTSON, JR., in )
his capacity as Commissioner,    )            Appeal No.
Tennessee Dept. of Mental Health )            01A01-9506-CH-00257
and Mental Retardation, and      )
DON G. HOLT, in his capacity as  )
Commissioner, Tennessee Dept. of )
Personnel,                       )
                                 )
       Defendants/Appellees.     )


                      ORDER
          DENYING PETITION FOR REHEARING

      Amanda Linn Cashion has filed a petition for rehearing pursuant to Tenn.
R. App. P. 39 asserting that this court misapprehended the facts and controlling
issues of law in this case. The petition is respectfully denied.


      ENTER, this ______ day of April, 1997.


                                              ____________________________
                                              HENRY F. TODD, P.J., M.S.


                                              ____________________________
                                              BEN H. CANTRELL, JUDGE


                                              ____________________________
                                              WILLIAM C. KOCH, JR., JUDGE